


Exhibit 10.9


The Laclede Group


2006 Equity Incentive Plan
Performance Contingent
Restricted Stock Award Agreement




THIS AGREEMENT, made as of this 5th day of November 2008, between The Laclede
Group, Inc. (the “Company”) and «Name» (the “Participant”).


Pursuant to the terms of the Company’s 2006 Equity Incentive Plan, as approved
by shareholders in January 2006, (the “Plan”), this Award allows the Participant
to earn up to «Grant__High_Performance» shares of Common Stock conditioned upon
the execution and delivery by the Company and the Participant of this Agreement
setting forth the terms and conditions applicable to such award.


NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the parties hereto hereby agree as follows:


1.           Award of Restricted Stock.  Pursuant and subject to the terms and
conditions set forth herein and in the Plan, the Company awards to the
Participant, effective as of the Award Date, a maximum of
«Grant__High_Performance» («Spelled_Out») shares of Common Stock of the Company,
subject to the terms, conditions and restrictions described in this Agreement
and in the Plan (the “Performance Contingent Restricted Stock”).  Of the
Performance Contingent Restricted Stock,
·  
«Grant__Target» shares (“Performance Restricted Shares”) are issued on the Award
Date and Participant shall have all of the rights of a shareholder of the
Company with respect to such shares, including the right to vote and to receive
dividends, but such shares remain subject to the performance contingencies in
Section 5 and non-transferability restrictions in Section 7 of this Agreement

·  
«Delta» shares (“Potential Performance Restricted Shares”) represent shares, all
or some of which the Participant may earn if performance exceeds Target, but as
to which Participant shall have no rights of a shareholder.  Such rights shall
only be obtained, if at all, once performance during the Performance Period has
exceeded Target, the Board has certified to such attainment, and one or more
Potential Performance Restricted Shares are delivered to the Participant.


 
 
 





2.           Award Date.  The Award Date of the Performance Contingent
Restricted Stock awarded under this Agreement is November 5, 2008.


3.           Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein.  If
there is any conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan, as interpreted by the
Administrator, shall govern.  All capitalized terms used herein, but not
otherwise defined, shall have the meaning given to such terms in the Plan.
 
        4.           Restrictions and Conditions.  Except as otherwise provided
in this Agreement, Participant shall forfeit any and all right to the
Performance Contingent Restricted Stock upon Participant’s termination of
employment with the Company and its subsidiaries for any reason prior to the end
of the Performance Period.


5.           Lapse of Restrictions.  The Participant accepts this Performance
Contingent Restricted Stock Award and agrees that the restrictions relative to
such Award shall lapse only following the conclusion of the Performance Period
and only to the extent that one or more of the Performance Contingencies set
forth in Appendix A have been met or exceeded.  If performance on neither
Performance Contingency has been achieved at or above Threshold, then all
Performance Contingent Restricted Stock is forfeited.  If performance on one or
more of the Performance Contingencies has been achieved between the Threshold
and Target or Target and High Performance levels of performance, the
Administrator shall interpolate for performance between the applicable levels
and shall determine the number of shares of Performance Contingent Restricted
Stock as to which the restrictions shall lapse.  Because the Company cannot
issue fractional shares, the Administrator will round down to the nearest whole
number of shares of Performance Contingent Restricted Stock in such
interpolations.


The Award will be subject to forfeiture of up to 25% of the shares earned based
upon performance relative to the Performance Contingencies, as determined by the
Administrator in its sole discretion, if the Company’s Total Shareholder Return,
as defined in Appendix A, for the Performance Period is below the median
relative to the defined comparator group identified by the Administrator.

 
2
 
 



Vesting of any Performance Restricted Shares as well as the issuance, if any, of
Potential Performance Restricted Shares under this Agreement shall occur on the
business day immediately following the date of the certification by the
Compensation Committee (“Certification Date”) of (a) the satisfaction of one or
more of the Performance Contingencies and (b) the number of shares of
Performance Contingent Restricted Stock to be vested or issued; provided, that
no Performance Contingent Restricted Stock shall vest or be issued if
Participant is terminated with or without Cause or if the Participant
voluntarily terminates employment with the Company and all of its subsidiaries
prior to the Certification Date.  Any Potential Performance Restricted Shares
that the Committee certifies are earned will be issued and delivered to the
Participant in no event later than March 15 of the year following the end of the
Performance Period.  Any Performance Restricted Shares or Potential Performance
Restricted Shares as to which any or all of the respective Performance
Contingencies has not been satisfied shall be forfeited.
 

  Notwithstanding the foregoing,

 
      (i)  
In the event of a Change in Control, the Performance Contingent Restricted Stock
shall be deemed earned at Target prorated based on the number of months in the
Performance Period to the date of the Change in Control and all restrictions as
to such number of shares shall lapse if:

 
 (a)  
the Award has not otherwise been forfeited and    
(b)  
the successor or surviving corporation (or parent thereof) does not assume this
Award or replace it with a comparable award, provided further that if the Award
is assumed or replaced, such assumed or replaced Award shall provide that the
restrictions shall lapse if Participant is involuntarily terminated without
Cause within 24 months of the Change in Control (a “Change in Control
Termination”);



      (ii)  
if a Participant leaves the employment of the Company and its subsidiaries due
to death, Disability or retirement (including early retirement and disability
retirement) prior to the end of the Performance Period, the Participant will be
eligible to earn a prorated Award, as the Administrator may determine, based on
the number of full months as a Participant during the Performance Period and
will be eligible to receive the underlying shares if the Performance
Contingencies are satisfied and the restrictions lapse as outlined above.


 
3
 
 



6.           How Shares are Held.  The Performance Restricted Shares shall be
held by a Company custodian until all of the restrictions have lapsed and all
applicable terms and conditions have been met.  The Company shall deliver to the
Participant the number of whole shares of Performance Restricted Shares as to
which the Administrator has determined the restrictions have lapsed as provided
in Section 5.  Potential Performance Restricted Shares, when earned, shall be
issued and delivered as provided in Section 5.
 
        7.           Shares Non-Transferable.  The Performance Contingent
Restricted Stock shall not be transferable by Participant and may not be, sold,
assigned, disposed of, or pledged or hypothecated as collateral for a loan or as
security for performance of any obligation or for any other purpose until, with
respect to the Performance Restricted Shares, after the restrictions have lapsed
as provided in Section 5 and, with respect to the Potential Performance
Restricted Shares, after such shares have been issued and delivered to the
Participant.


8.           No Right to Continued Employment.  Nothing in this Agreement shall
confer on the Participant any right to continuance of employment by the Company
or a subsidiary, nor shall it interfere in any way with the right of
Participant’s employer to terminate Participant’s employment at any time.


9.           Tax Withholding and Tax Election.  The Company shall not be
obligated to deliver any shares of Performance Contingent Restricted Stock until
Participant pays to the Company in cash, or any other form of property
acceptable to the Company, the amount required to be withheld for any federal,
state or local income, FICA or other taxes of any kind with respect to such
shares.  The Participant may, by notice to the Company, elect to have such
withholding satisfied by a reduction of the number of whole shares otherwise so
deliverable, such reduction to be calculated based on the Fair Market Value of
the Common Stock on the date the restrictions lapse as provided in Section
5.  The value of shares withheld will not exceed the minimum amount of tax
required to be withheld by law.  The Company and its subsidiaries shall, to the
extent permitted by law, have the right to deduct such taxes, from any payment
of any kind otherwise due to Participant.  Until the restrictions have lapsed as
provided in Section 5, any dividends paid relative to the Performance Restricted
Shares shall be treated as compensation and subject to tax withholdings in
accordance with tax laws then in effect.


The Participant may, but is not required to, elect to apply the rules of Section
83(b) of the Internal Revenue Code, as amended, (“Code”) to the issuance of
Performance Restricted Shares that is subject to a substantial risk of
forfeiture.  If the Participant makes an affirmative election under Section
83(b) of the Code, the Participant must file such election within 30 days after
the date of this Agreement with the Internal Revenue Service and notify the
Company within 30 days after making such election.  The decision to make an
affirmative election under Section 83(b) of the Internal Revenue Code depends
upon a wide variety of facts and circumstances and as such the Participant
should consult his or her tax advisor.  The Company will not provide guidance to
Participants on determining if an affirmative election is appropriate.

 
4
 
 



10.         Confidential Information and Restrictions on Soliciting Employees.
Notwithstanding any provision of this Agreement to the contrary, the Participant
shall pay to the Company the Fair Market Value of the Performance Contingent
Restricted Stock vested and issued to Participant under this Award if, during
the period beginning on the date hereof and ending eighteen months following the
date the Participant’s employment with the Company and its subsidiaries
terminates (provided that such termination is other than a Change in Control
Termination), the Participant: (1) discloses Confidential Information, as
defined below, to any person not employed by the Company or any of its
subsidiaries or not engaged to render services to the Company or any of its
subsidiaries; or (2) Solicits Employees, as defined below.  Fair Market Value
shall be calculated on the date of the first violation of this Section 10.


For purposes of this Section 10, “Confidential Information” means information
concerning the Company, its subsidiaries and their business that is not
generally known outside the Company, and includes (A) trade secrets;
(B) intellectual property; (C) methods of operation and processes;
(D) information regarding present and/or future products, developments,
processes and systems; (E) information on customers or potential customers,
including customers’ names, sales records, prices, and other terms of sales and
cost information; (F) personnel data; (G) business plans, marketing plans,
financial data and projections; and (H) information received in confidence from
third parties. This provision shall not preclude the Participant from use or
disclosure of information known generally to the public other than by his or her
disclosure of such information or of information not considered confidential by
persons engaged in the business conducted by the Company or subsidiary or from
disclosure required by law or court order.


“Solicits Employees” means the Participant’s direct or indirect hire of, solicit
to hire, or attempt to induce (or Participant’s assisting of any third party to
hire, solicit or attempt to induce) any employee of the Company or a subsidiary
(who is an employee of the Company or a subsidiary as of the time of such hire
or solicitation or attempt to hire) or any former employee of the Company or a
subsidiary (who was employed by the Company or a subsidiary within the 12-month
period immediately preceding the date of such hire or solicitation or attempt to
hire) to leave the employment of the Company or a subsidiary.
 
        11.        Integration.  This Agreement, and the other documents
referred to herein or delivered pursuant hereto which form a part hereof,
contain the entire understanding of the parties with respect to its subject
matter.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein.  This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter and may only be amended by mutual
written consent of the parties.

 
5
 
 



12.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Missouri, without
regard to the provisions governing conflict of laws.


13.         Compliance with Laws and Regulations.  The obligation of the Company
to deliver shares of Common Stock under this Award shall be subject to all
applicable federal and state laws, rules and regulations and to such approvals
by any government or regulatory agency as may be required.


14.         Participant Acknowledgment.  By accepting these Awards, the
Participant acknowledges receipt of a copy of the Plan, and acknowledges that
all decisions, determinations and interpretations of the Administrator in
respect of the Plan and this Agreement shall be final and conclusive.


In addition, the Participant expressly acknowledges that violation by the
Participant of Section 10 of this Agreement will obligate the Participant to pay
to the Company the Fair Market Value of the Performance Contingent Restricted
Stock that becomes vested or is issued pursuant to Section 5.





 
The Laclede Group, Inc.
       
By:
     
D.H. Yaeger
 
Title:
Chairman of the Board, President and Chief
   
Executive Officer
                       
«Name»
 




 
6
 
 

Appendix A to Stock Award




Performance Period.  The “Performance Period” for this Award shall be the period
beginning October 1, 2008 and ending September 30, 2011.


Performance Contingencies.  The “Performance Contingencies” for this Award
include two performance measures:  EPS Growth and Portfolio Development as
specified below:


EPS Growth – EPS Growth is measured as the average of the annual earnings per
share of Common Stock for the Company’s fiscal years 2009, 2010 and 2011.  The
Threshold, Target, and High Performance levels of performance and performance
contingent restricted stock (PCRS) as to which restrictions may lapse are as
follows:

 
Threshold
Target
High Performance
 
Level of Performance
Average of $     per share or above
Average of $     per share or above
Average of $     per share or above
Number of PCRS as to which restrictions lapse
[1/3 of PCRS in grant x 80%]
[2/3 of PCRS in grant x 80%]
[# of PCRS in grant x 80%]



Portfolio Development – Portfolio Development is measured by organic earnings
(other than Laclede Energy Resources or Laclede Gas Company) and/or investments
or acquisitions made in new businesses entered into within the Performance
Period.  The Threshold, Target and High Performance levels of performance and
PCRS as to which restrictions may lapse are as follows:

 
Threshold
Target
High Performance
 
 
Level of Performance
Investment of $   million or earnings added of $    per share or above
Investment of $   million or earnings added of $    per share or above
Investment of $   million or earnings added of $    per share or above
Number of PCRS as to which restrictions lapse
[1/3 of PCRS in grant  x 20%]
[2/3 of PCRS in grant x 20%]
[# of PCRS in grant x 20%]



Total Shareholder Return for the Company or for a comparator company shall be
calculated as follows:



  Average share price for the 7/1/2011 – 9/30/2011 quarter
+
value of reinvested dividends
=
Total end of performance period value    
–
average share price for the 7/1/2008 – 9/30/2008 quarter
=
Total value created in performance period    
 ÷
average share price for the 7/1/2008 – 9/30/2008 quarter 
 =
Total Shareholder Return

           


           
           

 
7
 
 



Illustration:  If a Participant received an award of 150 shares of Performance
Contingent Restricted Stock with 100 shares being Performance Restricted Shares
and 50 shares being Potential Performance Restricted Shares and if the
Administrator determines that the Company attained Target Performance on the EPS
Performance Contingency, midway between Target and High Performance on the
Portfolio Development Performance Contingency, and TSR exceeded the median of
the comparator group, then upon the Committee’s certification of such
performance the 100 Performance Restricted Shares would vest and 5 shares of the
50 Potential Performance Restricted Shares would be issued and delivered to the
Participant.

 
8
 
 
